 Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.1 Filed 11/25/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

CORNELIA LORENZ,                                        Case No.
      Petitioner,

v.
BENJAMIN LORENZ,


      Respondent.

HERTZ SCHRAM PC
Lisa D. Stern (P53804)
Matthew J. Turchyn (P76482)
Counsel for Petitioner
1760 S. Telegraph Road, Suite 300
Bloomfield Hills, MI 48302
(248) 335-5000
lstern@hertzschram.com
mturchyn@hertzschram.com


                 PETITION FOR RETURN OF CHILDREN
                PURSUANT TO THE HAGUE CONVENTION

            This petition is made pursuant to the Convention on the
            Civil Aspects of International Child Abduction, done at the
            Hague on October 25, 1980 and the International Child
            Abduction Remedies Act, 22 U.S.C. § 9001 et seq.

      Petitioner, Cornelia Lorenz (“Petitioner”), by her attorneys Hertz Schram PC,

brings this Petition against Respondent Benjamin Lorenz (“Respondent”), for return

of the Petitioner’s two minor children Timothy Adam Lorenz, born June 10, 2009

in Southfield, MI, USA and Noah Benjamin Lorenz, born January 11, 2011 in
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.2 Filed 11/25/20 Page 2 of 8




Southfield, MI, USA, pursuant to The Convention on the Civil Aspects of

International Abduction done at the Hague on October 25, 1980 (the “Hague

Convention” and 22 U.S.C. § 9001, et seq. The International Child Abduction

Remedies Act (“ICARA”). The Petitioner states as follows:

                                   INTRODUCTION

      1.      The objects of the Hague Convention are (a) to secure the prompt return

of children wrongfully removed to or retained in any Contracting State; and (b) to

ensure that rights of custody and of access under the law of on Contracting State are

effectively respected in other Contracting States. The United States and Germany,

where petitioner and her two minor sons reside, are Contracting States to the Hague

Convention.

      2.      Pursuant to ICARA, a Petition shall be filed in a court “which is

authorized to exercise its jurisdiction in the place where the child is located at the

time the petition is filed.”   22 U.S.C. § 9003(b). According to the information

provided by Respondent, the children are currently residing at 9335 Caprice Drive,

Plymouth, MI. 48170.

      3.      Decision of an abduction claim under the Hague Convention does not

involve determining the custody of the minor children, which remains governed by

German law, pursuant to Article 19 of the Hague Convention and/or 22 U.S.C. §

9001 (b)(4)



                                          2
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.3 Filed 11/25/20 Page 3 of 8




      4.     Petitioner has a right of custody of the children, Timothy and Noah,

under Articles Three and Five of the Hague Convention, in that Petitioner is the

natural mother of Timothy and Noah, and German law grants her as a natural parent

the right of custody over her children for purposes of the Hague Convention.

      5.     The Petitioner, at the time of Timothy and Noah’s wrongful removal

and retention, was exercising custody of them within the meaning of Articles Three

and Five of the Hague Convention.

      6.     The Petitioner, at the time of her application to the U.S. Department of

State, In the Office of Children’s Issues, was located in Germany, and continues to

be located there. (Exhibit 1, Request for Return.)

      7.     Timothy and Noah were habitually residents of Germany within the

meaning of Article Three of the Hague Convention immediately before their removal

from Germany by the Respondent.

                             JURISDICTION AND VENUE

      8.     This Court has jurisdiction under ICARA § 9003(a) and (b) because:

(a) the United States district courts have concurrent original jurisdiction (along with

the courts of the States) over claims made under the Hague Convention; and (b) the

children at issue here are currently physically located within the Eastern District of

Michigan.




                                          3
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.4 Filed 11/25/20 Page 4 of 8




         9.    Venue is proper in this Court under 22 U.S.C. § 9003(b) because, upon

information and belief, the children at issue in this case are located in this District at

the time this petition is filed.

   REMOVAL AND WRONGFUL RETENTION OF THE CHILDREN BY RESPONDENT

         10.   Timothy was born on June 10, 2009, in Southfield, MI, USA. At that

time, the Petitioner and Respondent were married, and Respondent was present at

his birth. Noah was born on January 11, 2011, in Southfield, MI, USA. At that time,

the Petitioner and Respondent were married, and Respondent was present at his

birth.

         11.   Timothy and Noah have always lived together with both parties. Up

until January 5, 2014 the family lived in Plymouth, MI. From January 6, 2014 until

the present day the family has been living in Bergrheinfeld, Germany. The children

have had all of their schooling in Germany starting from pre-school to Kindergarten

up to 3rd and 5th grade, respectively. Noah would have started 4th grade this school

year and Timothy would have started 6th grade.

         12.   Respondent started working for ZF North America in Northville, MI in

October 2013 and received an expat contract to come to Schweinfurt, Germany for

2-3 years to work for the company in Schweinfurt. He resigned from the company

in October 2015 and started a new job with Autodesk in Munich, which lasted until

February 2016 as the company underwent corporate restructuring and he was laid



                                            4
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.5 Filed 11/25/20 Page 5 of 8




off. In October 2016, he started participation in a master’s degree program in

Biomedical Engineering in the state of Saxony-Anhalt, which he completed in

January 2020. From October 2016 through December 2017, he was gone during the

week attending lectures and came back home on weekends. During that time, he

decided to start his own business. Hence, he travelled a lot in 2018 and 2019 (mostly

in the US) and was gone many weeks and months at a time. The children lived the

entire time in Germany. The entire family visited the US during Thanksgiving 2014,

my husband took each child one time by himself to the US in 2015, the kids visited

the USA during summer vacation in 2018, 2019 and 2020.

      13.    Beginning of June 2020, Respondent asked Petitioner for permission to

take Timothy and Noah to the United States to visit with relatives in Michigan and

Tennessee where members of Respondent’s family live. Petitioner agreed to a visit

lasting from July 21, 2020 to September 5, 2020.

      14.    On September 5, 2020 Respondent did not return Timothy and Noah to

Petitioner in Germany, as expected. At that time, Petitioner contacted Respondent

and informed him that he was in violation of the parties’ agreement.

      15.    On October 26, 2020 Petitioner sought a temporary order on custody

from the German court. A ruling will be expected within the next few months.

      16.    To date, Respondent refuses to return the children to Germany.




                                         5
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.6 Filed 11/25/20 Page 6 of 8




      17.    Based on the foregoing, on September 5, 2020, Respondent wrongfully

retained Timothy and Noah in the United States, preventing their previously planned

return to Germany following a visit with Grandparents, within the meaning of Article

Three of the Hague Convention, and continues to wrongfully retain the children in

the United States despite efforts by the Petitioner to have the children returned.

      18.    Respondent’s retention of the children in the United States on and after

September 5, 2020 was wrongful under the Hague Convention.

      19.    Immediately upon realizing that Respondent refuses to return Timothy

and Noah, Petitioner began contacting Respondent by phone and text demanding

their return. Respondent repeatedly declined to return the children.

      20.    On September 7, 2020 Petitioner contacted a lawyer in Germany to

report that the children had been abducted by their father to the United States.

      21.    On September 15, 2020 Petitioner filed an application with the Hague

Convention Central Authority in Germany seeking the return of the children.

      22.    Upon information and belief, the children are presently in the State of

Michigan, County of Wayne, staying with Respondent at his residence at 9335

Caprice Drive, Plymouth, Michigan 48170.

      23.    Petitioner requests the that this Court order that the children, Timothy

and Noah, be immediately returned to the Petitioner and find that the Respondent’s




                                          6
  Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.7 Filed 11/25/20 Page 7 of 8




retention of the children in the United States since September 5, 2020 was wrongful

under Article 3 of the Hague Convention.

                                NOTICE OF HEARING

      24.    Pursuant to 22 U.S.C. § 9003(c), Respondent shall be given notice of

the hearing in this matter pursuant to the Michigan Uniform Child Custody

Jurisdiction and Enforcement Act, MCL 722.1108 and the laws of the State of

Michigan.

                         ATTORNEY FEES AND COSTS
                (CONVENTION ARTICLE 26 AND/OR 22 U.S.C. 9007)

      25.    Pursuant to Convention Art. 26 and/or 22 U.S.C. § 9007(h)(3),

Petitioner requests that this Court award to Petitioner all costs and fees incurred as a

result of Respondent’s wrongful retention of the children. Petitioner shall furnish an

itemization of those expenses as a condition once relief is ordered.

      WHEREFORE, Petitioner requests that this Court:

      •      enter a final judgment in Petitioner’s favor requiring that the
             children at issue in this case be returned to their habitual
             residence in Germany, where an appropriate custody
             determination can be made by a German court;

      •      award Petitioner her costs incurred in pursuing this action under
             22 U.S.C. § 9007, including legal fees; and

      •      grant any other relief that this Court deems appropriate.




                                           7
Case 2:20-cv-13128-PDB-KGA ECF No. 1, PageID.8 Filed 11/25/20 Page 8 of 8
